IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1414-09




Donald Flint, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
BOWIE COUNTY



Per curiam.  Keasler, and Hervey, J.J., dissent.

O R D E R 

The petition for discretionary review violates Rule of Appellate Procedure 9.3(b) because
the original petition is not accompanied by 11 copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6. 
           The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered: February 24, 2010